Citation Nr: 1806044	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-24 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to July 29, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1984 to August 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In July 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  VA received the Veteran's original claim seeking service connection for PTSD on November 28, 2008.

2.  A March 2009 rating decision denied that claim because a verified stressor was not shown; the Veteran did not appeal that decision and it became final based on the evidence then of record.

3.  However, in conjunction with the Veteran's subsequent claim to reopen the mater, VA received, for the first time, copies of service personnel records that were then explicitly considered as significant, corroborating evidence in the November 2011 grant of service connection for PTSD (based on allegations of military sexual trauma) that is currently on appeal; thus, the original March 2009 denial (and therefore the November 2008 claim) must be reconsidered pursuant to 38 C.F.R. § 3.156(c), and the date of claim applicable to this analysis is November 28, 2008.

4.  A review of the record shows the Veteran has a long history of variously diagnosed psychiatric disability reaching back to a November 20, 2008 diagnosis of psychosis that was later noted to be provisional the following month.

5.  By May 5, 2009, the Veteran was noted to have some PTSD symptoms, but did not meet the full diagnostic criteria; subsequent November 2009 records continue to note a diagnosis of psychosis but indicated that PTSD needed to be ruled out; by October 2012 VA examination (and on subsequent November 2016 VA examination), the only psychiatric diagnosis noted (aside from alcohol use disorder) was PTSD.

7.  In light of the above, the Board finds that the evidence reasonably shows that the Veteran has a confirmed diagnosis of PTSD that was first manifested by symptoms noted on May 5, 2009; thus, that is both the date that entitlement to service connection for PTSD arose and the proper effective date in this appeal.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (holding that, in the context of a service connection claim, the Board must determine when the service-connected disability manifested itself under all of the facts found).


CONCLUSION OF LAW

An effective date of May 5, 2009 is warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156(c), 3.400 (2017).


ORDER

The appeal is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


